                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SYLVESTER WILLIAMS,                                      No. C 19-0041 WHA (PR)
                                                                         11                  Plaintiff,                                ORDER OF TRANSFER
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   CALIFORNIA DEPARTMENT OF
                                                                              CORRECTIONS AND
                                                                         14   REHABILITATION; SCOTT
                                                                              KERNAN; W. SULLIVAN; J.
                                                                         15   WOODS,
                                                                         16                  Defendants.
                                                                                                                     /
                                                                         17
                                                                         18          This is a civil rights case brought pro se by a state prisoner. The acts complained of
                                                                         19   occurred at Tehachapi State Prison and at the California Department of Corrections (“CDCR”)
                                                                         20   in Sacramento, California, both of which are located within the venue of the United States
                                                                         21   District Court for the Eastern District of California. Defendants, who are prison employees,
                                                                         22   appear to reside in Tehachapi and Sacramento as well. Venue, therefore, properly lies in that
                                                                         23   district and not in this one. See 28 U.S.C. § 1391(b).
                                                                         24          This case is TRANSFERRED to the United States District Court for the Eastern District of
                                                                         25   California. See 28 U.S.C. § 1406(a).
                                                                         26          The clerk shall transfer this case forthwith.
                                                                         27          IT IS SO ORDERED.
                                                                         28
                                                                              Dated: February    21       , 2019.
                                                                                                                            WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
